                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

------------------------------x
                              :
MAIN STREET AMERICA           :
ASSURANCE COMPANY             :       Civil No. 3:18CV02073(JCH)
                              :
v.                            :
                              :
VINCENT SAVALLE and           :
LEE WINAKOR                   :       November 15, 2019
                              :
------------------------------x

                 RULING ON DEFENDANT SAVALLE’S
             MOTION FOR RECONSIDERATION [Doc. #72]

     Pending before the Court is a motion [Doc. #72] by

defendant Vincent Savalle (“Savalle”) seeking reconsideration of

the Court’s November 5, 2019, Ruling denying Savalle’s renewed

motion to quash a subpoena issued by plaintiff Main Street

America Assurance Company (“Main Street”) to non-party Teri

Davis. [Doc. #69]. For the reasons stated below, the Court

GRANTS Savalle’s motion for reconsideration [Doc. #72], and

adheres to its prior Ruling.

I.   Background

     The Court presumes familiarity with the background of this

matter which is set forth in the Ruling on Savalle’s renewed

motion to quash. See Doc. #69 at 1-3. However, the Court briefly

addresses the background leading to the present motion for

reconsideration.


                                  1
    On September 4, 2019, Main Street noticed the issuance of a

subpoena to non-party Teri Davis (“Davis”), commanding her to

appear and testify at a deposition, and to produce the documents

identified on Schedule A to the subpoena. See Doc. #63-1.

Schedule A seeks:

    Any   and  all   documents,   records,   correspondence,
    memorandum, notes and/or logs regarding the insurance
    you obtained for or on behalf of Vincent Savalle from
    2010 to the present; the work Vincent Savalle performed
    at 217 Ledgen Wood Road (now known as 24 Island Road) in
    North Stonington, Connecticut; the lawsuit captioned Lee
    Winakor v. Vincent Savalle, New London Superior Court,
    Civil Action No. KNL-CV15-6024218-S; or the instant
    litigation captioned Main Street America Assurance Co.
    v. Vincent Savalle, et al., including but not limited to
    correspondence between you, on the one side, and the
    following individuals/entities on the other side:
    Attorney James Lee, Attorney Frank Liberty, Charles G.
    Marcus Agency, Inc., Main Street America Assurance
    Company, and/or Karl Butzgy. You are further commanded
    to bring any notations, diaries, logs, notes, notations,
    records, memorandum regarding such communications and/or
    oral    conversations     or    meetings    with    such
    individuals/entities.

Doc. #63-1 at 6 (sic). The subpoena noticed Davis’ deposition

for September 20, 2019, at 1:30PM. See id. at 3.

    On September 13, 2019, Savalle filed a motion to quash the

subpoena. [Doc. #54]. On September 16, 2019, Judge Janet C. Hall

referred that motion to the undersigned. [Doc. #56]. On the same

date, the Court denied Savalle’s motion, without prejudice to

re-filing, for failure to comply with the Local Rules. See Doc.

#58. The Court ordered counsel for Savalle and counsel for Main

Street to engage in a further meet-and-confer conference. See


                                2
id. To the extent that counsel were unable to resolve the

dispute presented in Savalle’s motion to quash, then Savalle was

to re-file his motion by October 4, 2019. See id. In accordance

with that Order, Savalle timely re-filed the motion to quash on

October 4, 2019. [Doc. #63]. Main Street filed an objection to

Savalle’s motion on October 10, 2019. [Doc. #67].

    Savalle moved to quash the subpoena served on Davis because

it “expressly seeks communications protected by the attorney-

client privilege.” Doc. #63 at 1. Main Street responded, inter

alia, that Savalle “has failed to meet his burden to show that

the information and documents sought... are protected by

attorney-client privilege.” Doc. #67 at 1. Main Street also

challenged the sufficiency of Savalle’s privilege log. See id.

at 1-3. Although Savalle did provide a privilege log with the

renewed motion to quash, he did not file any affidavits or other

evidence supporting his claim of the attorney-client privilege.

    On November 5, 2019, the Court issued a Ruling denying

Savalle’s renewed motion to quash. [Doc. #69]. In pertinent

part, the Court denied Savalle’s motion because he “failed to

sustain his burden of establishing the applicability of the

attorney-client privilege.” Doc. #69 at 12. The Court also found

that Savalle’s privilege log “is deficient and also fails to

support his assertion that the attorney-client privilege applies

to the emails at issue.” Id. at 18.


                                3
      In seeking reconsideration of the Court’s Ruling, Savalle

contends that the Court overlooked controlling precedent, namely

the Connecticut Supreme Court case of Woodbury Knoll, LLC v.

Shipman and Goodwin, LLP, 48 A.3d 16 (Conn. 2012) (hereinafter

“Woodbury”). The Court considers Savalle’s arguments below.

II.   Legal Standard

      The legal standards applicable to a motion for

reconsideration are well-established:

      A motion for reconsideration is an extraordinary request
      that is granted only in rare circumstances, such as where
      the court failed to consider evidence or binding
      authority. “The standard for granting such a motion is
      strict, and reconsideration will generally be denied
      unless the moving party can point to controlling
      decisions or data that the court overlooked — matters,
      in other words, that might reasonably be expected to
      alter the conclusion reached by the court.” Shrader v.
      CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995).

Van Buskirk v. United Grp. of Companies, Inc., 935 F.3d 49, 54

(2d Cir. 2019); see also Virgin Atl. Airways, Ltd. v. Nat’l

Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) (“The major

grounds justifying reconsideration are an intervening change of

controlling law, the availability of new evidence, or the need

to correct a clear error or prevent manifest injustice.”

(citation and quotation marks omitted)); D. Conn. L. Civ. R.

7(c).

      A motion for reconsideration “is not a vehicle for

relitigating old issues, presenting the case under new theories,




                                 4
securing a rehearing on the merits, or otherwise taking a

‘second bite at the apple[.]’” Analytical Surveys, Inc. v. Tonga

Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (quoting Sequa

Corp v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1995)), as

amended (July 13, 2012). Nor is it appropriate to use a motion

for reconsideration “to plug gaps in an original argument or to

argue in the alternative once a decision has been made.” Lopez

v. Smiley, 375 F. Supp. 2d 19, 21–22 (D. Conn. 2005) (citation

and quotation marks omitted).

III. Discussion

    Although Savalle primarily contends that the Court

overlooked controlling precedent, he asserts several other

arguments in support of his motion for reconsideration. The

Court addresses each in turn.

    A. The Applicability of Woodbury

    Savalle asserts that the Court should reconsider its prior

Ruling because it overlooked a controlling Connecticut Supreme

Court case, Woodbury.

    First, relying on Woodbury, Savalle asserts that his

renewed motion to quash should have been granted because the

subpoena “clearly embodied a request for privileged

materials[,]” and therefore could have been disposed of

summarily without any evidentiary showing by Savalle. Doc. #72

at 3-4.


                                5
     The Woodbury case involved a legal malpractice claim

brought by plaintiffs against defendant Shipman & Goodwin, LLP

(“Shipman”). See Woodbury, 48 A.3d at 19. During the course of

the underlying litigation, Shipman issued a subpoena duces tecum

to the records custodian of Finn, Dixon, & Herling, LLP (“Finn

Dixon”), a law firm which had represented plaintiffs in

connection with various foreclosure actions that plaintiffs

asserted were the result of Shipman’s malpractice. See id. The

subpoena directed to Finn Dixon sought the production of, inter

alia:

     “[A]ll documents, including without limitation, notes,
     memoranda, e-mails, pleadings, document production,
     billing statements, time records, and every other form
     of written, typewritten, printed or computer-generated
     material” relating to Finn Dixon’s representation of the
     plaintiffs for the period from October 13, 2004, through
     December   4,  2009,   the   date   of  the   subpoena.

Id. at 20. Finn Dixon moved to quash the subpoena at the trial

court level, which motion was denied on several grounds. See id.

at 21. Finn Dixon argued to the Connecticut Supreme Court “that

the trial court abused its discretion when it ordered Finn Dixon

to comply with a subpoena that, on its face, clearly requested

privileged and protected materials.” Id. at 33. The Connecticut

Supreme Court “agree[d] with Finn Dixon that the subpoena

inappropriately sought materials containing privileged

communications[,]” and reiterated a prior holding that “when the

confidential status of otherwise discoverable information is


                                6
apparent, a claim of privilege may be disposed of without

further inquiry.” Woodbury, 48 A.3d at 33 (footnote omitted).

    Savalle contends that in this case, Main Street “seeks a

similar trove from [Savalle’s] prior and present counsel. The

only difference is one of form: instead of seeking the materials

directly from counsel, [Main Street] has sought them from

Davis.” Doc. #72 at 3. The “difference in form[,]” which Savalle

attempts to minimize, entirely distinguishes the present matter

from the circumstances in Woodbury. Unlike the circumstances in

Woodbury, the protected status of the documents sought by Main

Street is not readily apparent from the face of the subpoena,

because it seeks documents between Savalle’s counsel and a third

party, that is, Davis. See, e.g., State v. Mark R., 17 A.3d 1, 7

(Conn. 2011) (“The presence of third parties generally destroys

the confidentiality of a communication, precluding a claim of

privilege.”). That circumstance is vastly different from the

situation present in Woodbury, where the challenged subpoena

specifically sought documents relating to the law firm’s

representation of plaintiffs. See Woodbury, 48 A.3d at 33. The

subpoena at issue here does not seek such obviously privileged

materials, but rather an array of documents that are not so

clearly protected by the privilege. Thus, the reasoning of

Woodbury does not apply to the subpoena here, which on its face,

does not clearly request privileged materials. The Woodbury


                                7
court acknowledged this important distinction in its decision.

See Woodbury, 48 A.3d at 34 (“Thus, Babcock and the other cases

on which the defendants rely for this proposition are

distinguishable, as they all involve instances in which the

privileged nature of the materials was not facially apparent. In

the present case, by contrast, the subpoena sought any and all

materials relating to Finn Dixon’s representation of the

plaintiffs, which necessarily would include privileged,

attorney-client communications.”). Accordingly, Savalle’s

argument in this regard is misplaced.

    Second, Savalle appears to assert that he was not required

to submit a detailed privilege log to support his claim of

privilege. See Doc. #72 at 4-6. In pertinent part, the Woodbury

court

    reject[ed] the defendants’ suggestion that Finn Dixon
    had an affirmative obligation to submit a privilege log,
    detailing the specific materials sought and the reason
    why they are privileged, in order to maintain the
    confidentiality of those materials. No provision of the
    rules of practice, and no decision by this court or the
    Appellate Court, requires that any person claiming the
    attorney-client privilege has the burden to provide a
    privilege log at the time the claim of privilege is made.
    Instead, the customary practice is that the trial
    court may order the party claiming the privilege to
    compile and produce a privilege log, which the opposing
    party and the trial court will then examine.

Woodbury, 48 A.3d at 34–35.

    At the outset of his argument, Savalle asserts: “[T]he

Court accepted the proposition that in a diversity case such as


                                8
this, state law governs the attorney-client privilege[.]” Doc.

#72 at 2 (citing Doc. #68 at 7-8). Savalle is correct –-

Connecticut state law governs the substantive question of the

applicability of the attorney-client privilege in this diversity

case. Federal law, however, governs the procedural aspects of

this, and other, diversity cases. See Gasperini v. Ctr. for

Humanities, Inc., 518 U.S. 415, 427 (1996) (“[F]ederal courts

sitting in diversity apply state substantive law and federal

procedural law.”); accord In re Fosamax Prod. Liab. Litig., 707

F.3d 189, 193 (2d Cir. 2013); Dukes v. NYCERS, 331 F.R.D. 464,

472 (S.D.N.Y. 2019); Moura v. Harleysville Preferred Ins. Co.,

No. 3:18CV422(VAB), 2019 WL 936590, at *2 (D. Conn. Feb. 26,

2019).

    The Woodbury court, in rejecting Shipman’s argument

concerning the necessity of a privilege log relied on the

Connecticut Practice Book. See Woodbury, 48 A.3d at 34–35

(referring to Connecticut rules of practice). The Federal and

Local Rules of Civil Procedure in effect in this Court mandate

the production of a privilege log where documents are withheld

on the basis of privilege. See Fed. R. Civ. P. 26(b)(5)(A); D.

Conn. L. Civ. R. 26(e) (“In accordance with Fed. R. Civ. P.

26(b), when a claim of privilege or work product protection is

asserted in response to a discovery request for documents or

electronically stored information, the party asserting the


                                9
privilege or protection shall serve on all parties a privilege

log.” (emphasis added)). As this Court has previously noted in

this case: “An essential step in meeting the burden of

establishing the existence of a privilege or an immunity

from discovery is the production of an adequately detailed

privilege log sufficient to enable the demanding party to

contest the claim.” Horace Mann Ins. Co. v. Nationwide Mut. Ins.

Co., 240 F.R.D. 44, 47 (D. Conn. 2007) (citation and quotation

marks omitted); accord Davis v. Hunt Leibert Jacobson P.C., No.

3:12CV1102(JBA), 2016 WL 3349629, at *3 (D. Conn. June 10,

2016). Indeed, the Federal Rules of Civil Procedure, and the

cases interpreting them, require the production of a privilege

log by the party claiming the privilege, even where a discovery

request on its face appears to seek privileged information. See,

e.g., Sidari v. Orleans Cty., No. 95CV7250(HBS), 2000 WL

33597212, at *2 (W.D.N.Y. Mar. 31, 2000) (“[T]he plaintiff

asserts that the material requested is subject to the attorney

work-product privilege. On its face, it would appear that at

least some of the requested information may be subject to the

attorney work-product privilege. ... [E]ven in such cases the

party asserting such a privilege is obligated to make the claim

expressly and shall describe the nature of the documents,

communications, or things not produced or disclosed in a manner

that, without revealing information itself privileged or


                               10
protected, will enable other parties to assess the applicability

of the privilege or protection.” (citation and quotation marks

omitted)).

    Finally, the Court notes just a few of the countless

diversity cases applying state substantive law, and federal

procedural law, to the question of attorney-client privilege.

See, e.g., Cicel (Beijing) Sci. & Tech. Co. v. Misonix, Inc.,

331 F.R.D. 218, 227–28 (E.D.N.Y. 2019); Safeco Ins. Co. of Am.

v. M.E.S., Inc., 289 F.R.D. 41, 46–48 (E.D.N.Y. 2011), on

reconsideration in part, No. 09CV3312(ARR)(VMS), 2013 WL

12362006 (Feb. 12, 2013); Am. Mfrs. Mut. Ins. Co. v. Payton Lane

Nursing Home, Inc., No. 05CV5155(SJF)(AKT), 2008 WL 5231831, at

*4 (E.D.N.Y. Dec. 11, 2008); In re Pfohl Bros. Landfill Litig.,

175 F.R.D. 13, 20 (W.D.N.Y. 1997).

    For the reasons stated, the circumstances and reasoning of

Woodbury are distinguishable from the circumstances of this

case. The reasoning and holding of Woodbury does not alter the

Court’s prior decision. Accordingly, the Court adheres to its

prior Ruling that Savalle has failed to meet his burden of

establishing the applicability of the attorney-client privilege

to the documents at issue.

    B. Relevance of Documents Sought

    Savalle next asserts: “The Court properly understood that

Savalle had questioned the relevance of the materials the


                               11
plaintiff sought, but may have missed the implication.” Doc. #72

at 6.

     In its prior Ruling, the Court did not reach the issue of

relevance for two reasons. First, the Court declined to reach

the question of relevance because “Savalle d[id] not

sufficiently develop any argument directed to the relevance of

the documents and/or testimony sought.” Doc. #69 at 6. Savalle’s

motion for reconsideration now improperly attempts to plug gaps

in his original, deficient argument, with respect to this issue.

See Lopez, 375 F. Supp. 2d at 21–22.

     The Court also declined to address the issue of relevance

because “Savalle does not have standing to challenge the

subpoena on the grounds of relevance.” Doc. #69 at 6. Savalle

asserts that he has standing to challenge the subpoena on the

grounds of relevance because the emails sought “are functionally

his emails[,]” and he therefore has a personal right to the

emails. Doc. #72 at 7-8. Regardless of whether Savalle has

standing to challenge the subpoena on the grounds of relevance

(which the Court maintains he does not1), the fact remains that


1 “Examples of such personal rights or privileges include the
personal privacy right and privilege with respect to the
information contained in psychiatric and mental health records,
claims of attorney-client privilege, and other privacy
interests, including those relating to salary information and
personnel records.” Sky Med. Supply Inc. v. SCS Support Claim
Servs., Inc., No. 12CV6383(JFB)(AKT), 2017 WL 1133349, at *5
(E.D.N.Y. Mar. 24, 2017) (citation and quotation marks


                               12
Savalle failed to present any cogent argument on this issue in

his renewed motion to quash. As previously stated, Savalle’s

attempt to now fill the gaps in his original argument is plainly

improper.

    Accordingly, the Court adheres to its prior Ruling on the

issue of relevance.

    C. Facts Proffered Purporting to Establish the Applicability
       of the Attorney-Client privilege

    Finally, Savalle proffers certain unsworn facts which he

contends “should suffice to show that the requested documents

fall within the attorney-client privilege[.]” Doc. #72 at 8.

Savalle asserts:

    If permitted, he would offer proof in the form of an
    affidavit that he is a man in his late sixties, that he
    never learned how to use and does not use a computer or
    email, that he has lived with Davis for years, that he
    makes his living with a backhoe and relies on Davis for
    all of the indoor aspects of his business, that he has
    been a client of the undersigned for about a decade, and
    has always communicated with the undersigned either by
    telephone of via Davis’s email account.

Id. Notably, this proffer does not address the deposition

testimony of Savalle, previously proffered by Main Street, that

Davis “is not, nor has she ever been Savalle’s employee.” Doc.

#67 at 2. Nor does it address the other deficiencies noted by



omitted)). Indeed, “[i]n order for a party to have standing to
challenge a subpoena served on a non-party, there must be more
than a conclusory assertion that the subpoenas seek documents
that are private, confidential, and commercially sensitive.” Id.



                               13
the Court in its prior Ruling concerning the applicability of

the attorney-client privilege. See Doc. #69 at 13-14. Savalle

also has not proffered any facts, now or in his prior motions,

which would establish that Davis is his agent. See, e.g., Jolen,

Inc. v. Brodie & Stone, PLC, 200 A.3d 742, 745 (Conn. App. 2018)

(“setting forth the well-established elements required to show

the existence” of a principal-agent relationship “under

Connecticut law[]”).

      Regardless, even if Savalle had presented such facts in a

sworn affidavit, any such efforts made through the motion for

reconsideration would be an improper attempt to take a second

bite of the proverbial apple. See Analytical Surveys, 684 F.3d

at 52.

IV.   Conclusion

      For the reasons stated, the Court GRANTS Savalle’s motion

for reconsideration [Doc. #72], and adheres to its prior Ruling.

      On November 9, 2019, the Court extended the deadline by

which Savalle was to disclose the contested documents to

November 15, 2019. [Doc. #71]. In light of the timing of this

Ruling, the Court hereby extends that deadline to the close of

business on November 18, 2019.




                                 14
    SO ORDERED at New Haven, Connecticut this 15th day of

November, 2019.

                                      /s/
                              HON. SARAH A. L. MERRIAM
                              UNITED STATES MAGISTRATE JUDGE




                              15
